Citation Nr: 1548311	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  15-07 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a disability rating greater than 30 percent for chronic brain syndrome associated with head injury (TBI) with posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant



INTRODUCTION

The Veteran had active service in the United States Army from September 1955 to September 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Offices (RO) in Providence, Rhode Island.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's residuals of chronic brain syndrome associated with TBI with PTSD are manifested by objective evidence on testing of mild impairment of memory, attention, concentration or executive functions resulting in mild functional impairment.

2.  Other than memory loss, the Veteran's PTSD is manifested by depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, hypervigilance, and exaggerated startle response; which equates to occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily. 


CONCLUSIONS OF LAW

1. Resolving reasonable doubt in the Veteran's favor, the criteria for a 40 percent disability rating, but no higher, for chronic brain syndrome associated with TBI are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.124a,  Diagnostic Code (DC) 8045 (2015). 

2. Resolving reasonable doubt in the Veteran's favor, the criteria for a 30 percent disability rating, but no higher, for PTSD associated with TBI are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.124a, 4.126, 4.130, Diagnostic Codes (DCs) 8045 and 9411 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  For the issues decided in the instant document, VA provided adequate notice in a letter sent to the Veteran in January 2014.

VA has also satisfied its duty to assist the Veteran in the development of his claim.  Service treatment records and pertinent post-service records have been obtained and are viewable on the Virtual VA and Veterans Management Benefits System electronic file systems.  He has also submitted potentially relevant documents and argument in support of his claim, including personal statements.  The Board finds that there is no additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the Veteran was afforded VA PTSD and TBI examinations in February 2014.  Together these examination reports are thorough and adequate, and thus are sufficient to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, providing the information necessary for the Board to evaluate his service-connected TBI residuals.  The evidence of record is sufficient to decide the claim and no additional examination is warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  

Law and Analysis

The Veteran is seeking a higher disability rating for his service-connected chronic brain syndrome associated with TBI with PTSD.

Disability ratings are determined by comparing a veteran's present symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Veteran's entire history is considered when assigning disability ratings.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  A review of the recorded history of a disability is necessary in order to make an accurate rating.  38 C.F.R. §§ 4.2, 4.41 (2015).  The regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Historically, a rating decision issued in July 1958 granted service connection for chronic brain syndrome, associated with head injury, and assigned a 30 percent rating, effective September 6, 1957.  The 30 percent rating has remained in effect since 1957.  Under the laws administered by VA, a disability rating that has been continuously rated at or above a certain percentage for at least 20 years is a protected rating.  A protected rating cannot be reduced, let alone eliminated, absent a showing of fraud.  38 U.S.C.A. § 110 (West 2014); 38 C.F.R. § 3.951 (2015). 

In October 2013, the Veteran filed a claim for service connection for PTSD as directly related to the plane crash he was involved in during service.  In a May 2014 rating decision, the RO expanded the grant of service connection for TBI residuals to include PTSD and continued the 30 percent disability rating, pursuant to DC 8045-9411.  The hyphenated diagnostic codes in this case indicate residuals of a traumatic brain disease under DC 8045 as the service-connected disorder, and PTSD under DC 9411 as a residual disabling condition.  The rating decision and accompanying statement of the case indicate that separate evaluations had not been assigned because the signs and symptoms of the Veteran's PTSD could not be separated from the current residuals of the TBI, and thus to provide separate ratings would constitute prohibited pyramiding. See 38 C.F.R. § 4.14 (2015).  

[The Board notes that in addition to receiving a compensable rating for his cognitive disorder, the Veteran is also separately rated for hearing loss and tinnitus as residuals of head trauma, each rated as 10 percent disabling.]

Under DC 8045 there are three main areas of dysfunction that may result from TBIs and have profound effects on functioning: cognitive, emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation under listed facets.  38 C.F.R. § 4.124a, (2015).  

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified,"  to be referred to as the Not Otherwise Classified Table.  Id.  

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the Not Otherwise Classified Table.  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under this Table.  Id.  

Evaluate emotional/behavioral dysfunction under § 4.130 (Schedule of ratings--mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the Not Otherwise Classified Table.  Id.  

Evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; any autonomic nerve dysfunctions; and endocrine dysfunctions.  Id.  

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the Not Otherwise Classified Table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  Id 

Consideration is given to the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.  Id.  

The Not Otherwise Classified Table contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  A 100-percent evaluation is assigned if total is the level of evaluation for one or more facets.  If no facet is evaluated as total, then the evaluation assigned is based on the highest level of severity for any facet, where 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.  Id.  As will be discussed below, the Board finds the evidence establishes the Veteran meets the criteria for a 40 percent disability rating.

For the memory, attention, concentration, executive functions facet a "0" level of impairment is assigned with no complaints of impairment.  A "1" level is assigned with complaint of mild memory loss (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, finding words or often misplacing items), attention, concentration or executive functions, but without objective evidence on testing.  A "2" level is assigned with objective evidence on testing of mild impairment.  A "3" level is assigned with objective evidence on testing of moderate impairment.  A "total" level is assigned with objective evidence on testing of severe impairment. 

For the judgment facet a "0" level of impairment is assigned for normal judgment. A "1" level is assigned with mildly impaired judgment; for complex or unfamiliar decisions, occasionally unable to identify, understand and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.  A "2" level is assigned with moderately impaired judgment; for complex or unfamiliar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision, although has little difficulty with simple decisions.  A "3" level is assigned with moderately severely impaired judgment; for even routine and familiar decisions, occasionally unable to identify, understand, weigh the alternatives, and make a reasonable decision.  A "total" level is assigned with severely impaired judgment; for even routine and familiar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision; for example, unable to determine appropriate clothing for current weather conditions or judge when to avoid dangerous situations and activities. 

For the social interaction facet a "0" level of impairment is assigned when social interaction is routinely appropriate.  A "1" level is assigned when social interaction is occasionally inappropriate.  A "2" level is assigned when social interaction is frequently inappropriate.  A "3" level of impairment is assigned when social interaction is inappropriate most or all of the time. 

For the orientation facet a "0" level of impairment is assigned when always oriented to person, time, place and situation.  A "1" level is assigned when occasionally disoriented to one of the four aspects of orientation.  A "2" level is assigned when occasionally disoriented to one of the four aspects of orientation or often disoriented to one aspect of orientation.  A "3" level is assigned when often disoriented to two or more of the four aspects of orientation.  A "total" level is assigned when constantly disoriented to two or more of the four aspects of orientation. 

For the motor activity facet (with intact motor and sensory system) a "0" level of impairment is assigned for normal motor activity.  A "1" level is assigned for motor activity that is normal most of the time but mildly slowed at times due to apraxia (inability to perform previously-learned motor activities despite normal motor function).  A "2" level is assigned for motor activity mildly decreased or with moderate slowing due to apraxia.  A "3" level is assigned for motor activity moderately decreased due to apraxia.  A "total" level is assigned for motor activity severely decreased due to apraxia. 

For the visual spatial orientation facet a "0" level of impairment is assigned when normal.  A "1" level is assigned when mildly impaired: occasionally gets lost in unfamiliar surroundings; has difficulty reading maps or following directions; is able to use assistive devices such as GPS (global positioning system).  A "2" level is assigned when moderately impaired: usually gets lost in unfamiliar surroundings; has difficulty reading maps, following directions and judging distance; has difficulty using assistive devices such as GPS.  A "3" level is assigned when moderately severely impaired: gets lost even in familiar surroundings; unable to use assistive devices such as GPS.  A "total" level is assigned when severely impaired: may be unable to touch or name own body parts when asked by the examiner, identify the relative position in space of two different objects, or find the way from one room to another in a familiar environment. 

For the subjective symptoms facet a "0" level of impairment is assigned for subjective symptoms that do not interfere with work; instrumental activities of daily living; or the Veteran's work, family of other close relationships (examples are mild or occasional headaches or mild anxiety).  A "1" level is assigned with three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family or other close relationships (examples of findings that might be seen at this level of impairment are intermittent dizziness, daily mild-to- moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, hypersensitivity to light).  A "2" level is assigned with three or more subjective symptoms that moderately interfere with work; instrumental activities of daily living; or, the Veteran's work, family or other close relationships (examples of findings that might be seen at this level of impairment are marked fatigability, blurred or double vision, headaches requiring rest periods during most days). 

For the neurobehavioral effects facet a "0" level of impairment is assigned for one or more neurobehavioral effects that do not interfere with workplace interaction or social interaction.  Examples of neurobehavioral effects are: irritability, impulsivity, unpredictability, lack of motivation, verbal aggression, physical aggression, belligerence, apathy, lack of empathy, moodiness, lack of cooperation, inflexibility, and impaired awareness of disability.  Any of these effects may range from slight to severe, although verbal and physical aggression are more likely to have a more serious impact on workplace interaction and social interaction than some other effects.  A "1" level is assigned with one or more neurobehavioral effects that occasionally interfere with workplace interaction, social interaction, or both but do not preclude them.  A "2" level is assigned with one or more neurobehavioral effects that frequently interfere with workplace interaction, social interaction, or both but do not preclude them.  A "3" level is assigned with one or more neurobehavioral effects that interfere with or preclude workplace interaction, social interaction, or both on most days or that occasionally require supervision for safety of self or others. 

For the communication facet a "0" level of impairment is assigned when able to communicate by spoken or written language (expressive communication) and to comprehend spoken and written language.  A "1" level is assigned when comprehension or expression, or both, of either spoken or written language is only occasionally impaired; can communicate complex ideas.  A "2" level is assigned with inability to communicate either by spoken language, written language, or both, more than occasionally but less than half the time, or to comprehend spoken language, written language, or both, more than occasionally but less than half the time; can generally communicate complex ideas.  A "3" level is assigned with inability to communicate either by spoken language, written language, or both, at least half the time but not all the time, or to comprehend spoken language, written language, or both, at least half the time but not all the time; may rely on gestures or other alternative modes of communication; able to communicate basic needs.  A "total" level is assigned for complete inability to communicate either by spoken language, written language, or both, or to comprehend spoken language, written language, or both; unable to communicate basic needs. 

For the consciousness facet a "total" level of impairment is assigned for persistently altered state of consciousness, such as vegetative state, minimally responsive state, and coma. 

There are five notes that accompany DC 8045.  Only the first four are pertinent to the claim currently before the Board.  Note (1) states that there may be an overlap of manifestations of conditions evaluated under the Not Otherwise Classified Table with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.  38 C.F.R. § 4.124a, DC 8045 (2015).  

Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.  Id. at Note (2).  

Instrumental activities of daily living refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.  Id. at Note (3).  

The terms "mild," "moderate," and " severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under diagnostic code 8045.  Id. at Note (4).  

In support of the current claim, the Veteran was afforded a VA examination in February 2014, specifically designed to obtain clinical information pertinent to rating TBIs.  The examiner reviewed the claims file, including service treatment records and the documented history of the Veteran's involvement in a military plane crash in 1956.  Although some memories were surprisingly clear to the Veteran, he could not remember details of the accident or what happened afterward and had to rely on newspaper clippings of the incident.  For instance he could not remember if he lost consciousness and if so could not say for how long.  He did not remember getting into a car after the crash and being driven back to the base.  He also could not remember having his photograph taken or meeting the commanding general.  

Since the accident the Veteran has had severe anxiety whenever he had to get on a plane, would have nightmares, and began drinking heavily.  Although he was able to maintain a job as an industrial salesman, he would have significant problems when having to travel by plane to various sales sites, but he did so as he had a young family to support.  The Veteran did not recall any significant cognitive problems, but continues to suffer from his plane anxiety which he describes as a rush of fear coming over him whenever he has to go on one.  He often tries to find alternative modes of transportation.

The examiner completed the assessment of facets of TBI-related cognitive impairment and subjective symptoms of TBI.  There were no complaints of impairment of memory, attention, concentration, or executive functions.  Judgment was normal; social interaction was routinely inappropriate; and the Veteran was always oriented to person, time, place and situation.  Motor activity, visual spatial orientation, and consciousness were all normal; and there were no subjective symptoms or neurobehavioral effects.  The Veteran was able to communicate by spoken and written language and to comprehend spoken and written language was normal.  The Veteran did not have any subjective symptoms or any mental, physical or neurological conditions or residuals attributable to a TBI.  

Although neuropsychological testing had not been performed, the Veteran scored 28 points of a possible 30 points on a Mini Mental State Exam (MMSE) with deficit in short-term recall (1/3), following serial 7s, and spelling "world" backwards, suggesting a very mild cognitive impairment.  His clock drawing test was correct in circle construction, numbering and hands.  The Veteran was generally pleasant, cooperative, and could follow all commands without trouble.  Cranial nerve examination was within normal limits.  

After review of the claims file, history, and physical examination of the Veteran, the examiner found the Veteran at least as likely as not (greater than 50 percent probability) had sustained a mild TBI during the massive plane crash he survived in 1956.  His history of mildly altered consciousness with the possibility of brief loss of consciousness, and episodes where he is clearly amnestic of events supports the diagnosis of mild TBI.  The Veteran's residual conditions attributable to a traumatic brain injury do not impact his ability to work.

Based upon the preceding evidence, the Board finds that a numerical value of "2" (for objective evidence of mild memory impairment) is appropriate for the facet of memory, attention, concentration, and executive function under DC 8045.  The Veteran describes no greater than mild memory loss and on examination the VA TBI examiner noted objective findings of mild memory impairment on the MMSE.  More importantly, the VA examiner specifically provided a diagnosis of mild TBI.  The Board finds the Veteran is entitled to a 40 percent rating, based upon the severity level of "2" under the criteria for rating TBIs.

The next highest rating available of 70 percent is not warranted, as the Veteran did not score a "3" in any of the applicable facets.  The VA examiner found that the Veteran's judgment, social interaction, orientation, motor activity, and visual spatial orientation, and communication were all normal.  There were no subjective symptoms or evidence of neurobehavioral effects.  These findings all fall squarely within the schedular criteria for level "0" impairment in these facets. 

In this case, the most severe level of impairment for any of the 10 facets of TBI related to cognitive impairment and subjective symptoms was the level "2" impairment for the memory, attention, concentration or executive functions facet.  Because an evaluation higher than 40 percent requires that at least one of the facets be impaired at level "3" or above, the criteria for higher rating are not met.  In addition, as has been noted throughout, the Veteran already receives separate compensable ratings for his hearing loss and tinnitus.  Thus, the Board concludes that the severity of the Veteran's chronic brain syndrome associate with TBI with PTSD has been fully contemplated by newly assigned 40 percent rating.

The Board has also considered DC 8045's instruction to consider the Veteran's need for special monthly compensation.  Neither the Veteran nor the evidence suggests significant sensory impairments, erectile dysfunction, or the need for aid and attendance.  As such special monthly compensation is not warranted at the present time.

As noted above, any emotional/behavioral dysfunction should be evaluated under 38 C.F.R. § 4.130 when there is a diagnosis of a mental disorder. Here, PTSD has been diagnosed.  Therefore, the criteria DC 9411 must be considered.

Under the General Rating Formula for Mental Disorders, a 30 percent rating is warranted for occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9411.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id. 

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  In evaluating the severity of the Veteran's PTSD, the Board is aware that "it is not the symptoms, but their effects, that determine the level of impairment."  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  Thus, the Board must consider the actual level of occupational and social impairment caused by the Veteran's PTSD throughout the pendency of his claim.

The classification outlined in the portion of VA's Schedule for Rating Disabilities that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association (DSM-V).  38 C.F.R. § 4.130 (2015).  VA implemented DSM-V, effective August 4, 2014.  The Secretary of VA, however, has determined that DSM-V does not apply to claims certified to the Board prior to August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  The AOJ certified the Veteran's appeal to the Board in September 2015.  

During VA psychiatric examination in February 2014, the Veteran reported that prior to the military, he experienced no significant mental health problems, traumatic events, or stressors.  However after his involvement in military plane crash in 1956 where 45 five military individuals were killed and 21, including the Veteran, were injured, he began to experience PTSD symptoms such as anxiety and panic when he had to travel on a plane, intrusive thoughts, nightmares, and startle response.  He states that for several years after the crash, he also experienced suicidal ideation and anger and from the time of this event until 1973 he used alcohol to excess to modulate his symptoms.  He has been sober since 1973.  He states that recently, several survivors of the plane crash have been in contact with him via e-mail and these interactions have exacerbated his PTSD symptoms.  In terms of his relationships with others, the Veteran had been married for fifty-seven years and has three children with whom he has a good relationship.  He maintains several friendships.  When relating his employment history, the Veteran states that over the years, he just "sucked it up and lived with his symptoms and used work and raising his family as ways to deal with the plane crash."  

During the mental status evaluation, the examiner noted the Veteran was anxious when discussing plane crash and his role in saving others.  Other noted symptomatology included depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, hypervigilance, exaggerated startle response, mild memory loss, such as forgetting names, directions or recent events, and problems with concentration.  The clinical impression was PTSD, which examiner found conformed to DMS-V criteria and at least as likely as not due to the plane crash the Veteran was involved in.  No other mental disorder was diagnosed.  The VA examiner concluded that the Veteran's PTSD most closely manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  He also concluded that it was not possible to differentiate what portion of the occupational and social impairment is due to PTSD or is caused by the TBI.

The Board notes that it appears that aside from the VA examination in 2014, there is no objective indication that the Veteran has sought or received any ongoing treatment for his PTSD.  

By applying the Veteran's psychiatric symptomatology to the rating criteria noted above, his PTSD symptoms did not more nearly approximate the criteria for a 50 percent or higher rating.  Although he contends that the severity of his condition is beyond what the 30 percent evaluation contemplates, the 2014 VA examination describes symptomatology and manifestations productive of no more than occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks as opposed to reduced reliability and productivity as required for a 50 percent rating.  The Veteran has had no regular outpatient psychiatric treatment or hospitalizations for his PTSD and takes no prescribed medications for his condition.  So while the Board does not discount the effect of PTSD on the Veteran's daily life, the evidence suggests that his symptoms in general are under control and that he functions fairly well.  

Although the Veteran's PTSD makes social interactions complicated, the Veteran has the ability to establish and maintain effective relationships as shown by his supportive and positive relationships with his wife and children and his ability to maintain long-term friendships.  There is also no evidence that prior to his retirement, the Veteran had significant decreases in work efficiency.  The Board notes that despite his PTSD symptoms, he was able to maintain his work relationships sufficiently to remain stable in his employment in sales.  Therefore, his maintenance of relationships and activities under these circumstances is not consistent with the interpersonal relationship skills of a person suffering PTSD symptomatology warranting a 50 percent disability rating which requires symptoms at a level of disability equivalent to deficiencies in most areas.  

Also, the remaining evidence of record does not show that the Veteran has sought medical treatment for PTSD on any regular basis.  Thus, the Board finds that DC 9411 cannot serve as a basis for an increased rating.  38 C.F.R. § 4.124a.

The Board notes however, that it is able to assign a separate rating for PTSD and TBI based upon the different symptomology.  Although the Veteran's newly-assigned 40 percent disability rating is based on symptoms that are common to both cognitive impairment and the PTSD, mild memory impairment.  His psychiatric examination identified manifestations of his PTSD that are separate from his memory impairment, for example depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, hypervigilance, and exaggerated startle response.  Note (1) under 38 C.F.R. § 4.124a, DC provides that if the manifestations of the TBI and a comorbid mental condition are clearly separable, assign a separate evaluation for each condition.  The symptoms noted in the Veteran's psychiatric examination, other than memory loss for which he is compensated under the TBI evaluation criteria, equate to the criteria for a separate 30 percent evaluation for PTSD under DC 9411. 

In sum, the evidence supports the assignment of a 40 percent disability rating for chronic brain syndrome with TBI, and a separate 30 percent evaluation for PTSD symptoms, but no more.

ORDER

A 40 percent disability rating, but not higher, for chronic brain syndrome associate with TBI is granted, subject to the statutes and regulations governing the payment of monetary benefits.

A 30 percent disability rating, but not higher, for PTSD associated with TBI is granted, subject to the statutes and regulations governing the payment of monetary benefits.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


